Citation Nr: 0123229	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  95-34 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disorder manifested 
by joint pain.


REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant had active duty for training from June 15 to 
November 10, 1978, and was ordered to active duty from 
February 4 to July 7, 1991, during which time she 
participated in Desert Storm in Southwest Asia from February 
16 to May 10, 1991.

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

The case was remanded in September 1997 for additional 
development.  Thereafter, the case was again before the Board 
in July 1999, at which time several issues were finally 
adjudicated, and the issue pertaining to joint pain was 
remanded for additional development.  The case has been 
returned to the Board because the requested development has 
been ostensibly completed.


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement to submit a well-grounded claim in order to 
trigger VA's duty to assist.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, 
2098-99 (2000) (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the appellant in the development of this claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA,  Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, 
to eliminating the well-groundedness requirement, the statue 
also amplified and more fully defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159), promulgated pursuant to the enabling statute.  

Assistance, in pertinent part, specifically includes 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements, including notification when an 
application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
such evidence or if the claimant should obtain it, and, 
finally, if VA is unable to obtain this evidence, informing 
the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain 
the evidence, and describing further action to be taken with 
respect to the claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).

In this case, the Board notes that the veteran has asserted 
that she was hospitalized in February 1997.  However, efforts 
to obtain pertinent treatment records were unsuccessful 
because the records are negative for hospitalization.  If the 
veteran is able to obtain copies of records for any such 
hospitalization, she should do so and provide copies to the 
RO.  Otherwise, her claim will be adjudicated on the evidence 
otherwise of record. 

The Board also notes that opinion as to the etiology of any 
identified joint pathology was to have been obtained pursuant 
to the Board's July 1999 remand.  However, the examination 
and opinion are inadequate in terms of the requested 
development.  Remand directives confer upon the veteran or 
other claimant the right to compliance with Remand Orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, while the Board regrets the delay, in order to 
assure that the evaluation of the veteran's disability is a 
fully informed one, that due process considerations have been 
fulfilled and to ensure that the VA has met its duty to 
assist the veteran in developing the facts pertinent to her 
appeal, the case is REMANDED for the following: 

1.  The appellant should be provided an 
opportunity to supplement the record with 
evidence of any hospitalization in 
February 1997.  Thereafter and any 
necessary additional development deemed 
warranted, the claims file should be 
returned to the examiner who conducted 
the November 2000 examination. 

The examiner should be requested to 
express an opinion as to whether the 
appellant's complaints of joint pain are 
due to an undiagnosed illness or to a 
clinically ascertainable disorder, and, 
if due to a clinically ascertainable 
disorder, whether it is as likely as not 
that the disorder had its origin in 
service.  The examiner should provide 
complete rationale for all conclusions 
reached.  All reports should be typed.

If the examiner who conducted the 
November 2000 examination is unavailable, 
the file should be referred to another 
physician.  Based on this review, the 
examiner is requested to offer the 
requested opinion(s).  If the physician 
believes that another examination is 
warranted the veteran should be scheduled 
for an examination.  The physician should 
provide his reasoning for his opinion(s).  

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above as well as any additional 
development warranted pursuant to the 
Veterans Claims Assistance Act of 2000, 
the RO should review the expanded record.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

Thereafter, the RO should readjudicate 
the issue on appeal.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in 

completing the above development, and we trust that it will 
attend to this development in an expeditious manner. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




